NO. 12-13-00256-CR

                           IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

ALBERT RANDOLPH,                                 §      APPEAL FROM THE 114TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       On August 15, 2013, Appellant Albert Randolph filed a “Notice of Appeal Pursuant to
Article 11.07 of Tex. C.C.P. Writ of Habeas Corpus.” By this notice, he informed the trial court
that he desired to appeal his 2008 conviction for sexual assault of a child, which is a felony. He
also requested in his notice that the trial court direct the Smith County District Attorney’s Office
to prepare a copy of the discovery in the case for inspection, and provide a copy to Appellant at
no charge. The trial court signed an order dismissing Appellant’s postjudgment request for
discovery, but directed that his “Notice of Appeal Pursuant to Article 11.07 of Tex. C.C.P. Writ
of Habeas Corpus” be forwarded to the clerk of this court.
       Our records reflect that Appellant filed a notice of appeal in this court following his 2008
conviction. The appeal was transferred to the Texarkana court of appeals pursuant to an April 1,
2008 miscellaneous docket control order of the Supreme Court of Texas. The Texarkana court
affirmed Appellant’s conviction.     See Randolph v. State, No. 06-08-00058-CR, 2008 WL
5058597, at *3 (Tex. App.–Texarkana Dec. 2, 2008, pet. ref’d) (mem. op., not designated for
publication).   Appellant now seeks postconviction relief under Texas Code of Criminal
Procedure Article 11.07.
       The court of criminal appeals has exclusive authority to grant postconviction relief from a
final felony conviction. See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim.
App. 1991). The Texas Code of Criminal Procedure prescribes the procedure for filing a
postconviction habeas application to seek relief from a final felony conviction in a Texas court.
See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2012). The intermediate courts of
appeals have no role in this procedure. See id. Therefore, we are without jurisdiction of this
appeal.
          On August 16, 2013, this court notified Appellant, pursuant to Texas Rule of Appellate
Procedure 37.2, that the information received in this appeal does not contain a final judgment or
other appealable order. Appellant was further informed that the appeal would be dismissed if the
information received in the appeal was not amended on or before September 16, 2013, to show
the jurisdiction of this court. Appellant has neither responded to this court’s August 16, 2013
notice nor shown the jurisdiction of this court.
          Because Appellant has not shown the jurisdiction of this court, the appeal is dismissed
for want of jurisdiction. See TEX. R. APP. P. 37.1, 42.3.
Opinion delivered September 18, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                       SEPTEMBER 18, 2013


                                         NO. 12-13-00256-CR


                                      ALBERT RANDOLPH,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-2075-07)


                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.